DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 5/31/2022.
Claims 9, 12, and 13 have been amended and are hereby entered.
Claims 14-20 have been added.
Claims 1-8 and 10-11 have been canceled.
Claims 9 and 12-20 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority 
The ADS filed on 12/17/2020 properly claims the benefit of PCT/JP2019/021632 (filed 5/30/2019) and priority to JP 2018118936 (filed 6/22/2018).  Both of these applications properly support all claims as presently drafted; therefore, all claims as presently drafted are given an effective filing date of 6/22/2018.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
Applicant asserts that, as was discussed in the Interview of 5/26/2022, the previous 112(b) indefiniteness rejections are obviated; however, the presently presented amendments are not the same as those proposed for the Interview of 5/26/2022.  The present amendments obviate some pending 112(b) rejections, fail to cure others, and create several new 112(b) issues.  As such, the 112(b) rejections are withdrawn, modified and sustained, and expanded upon as appropriate.  See updated 112(b) rejections below for more information.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues generally that Claim 9 as presently amended does not recite any abstract ideas under Step 2A, Prong One of the 101 analysis, and further, that even if Claim 9 does recite abstract ideas, said abstract ideas are integrated into a practical application under Step 2A, Prong Two.  Applicant provides no supporting arguments, explanation, or evidence regarding the recitation of abstract ideas under Step 2A, Prong One.  As such, this argument is a conclusory statement and an improper argument, and will not be addressed further.  Examiner disagrees with Applicant’s unsupported conclusion for the reasons set forth in the previous and present 101 rejections.
Applicant next presents several arguments that the claims are integrated into a practical application as per Steps 2A, Prong Two and 2B.  In this regard, Applicant first argues that “[i]t is respectfully submitted that the claimed invention is directed to a shared vehicle managing system to suppress unevenness in the number of shared vehicles between stations within the system,” pointing particularly to the following amended and/or newly presented limitations as support:  “execute a divisional vehicle allocation process in a case where the number of driving approvers is plural, the remaining number of the shared vehicles in the departure station at the scheduled departure time of the at least one use applicant is equal to or more than a first determination value, and the remaining number of the shared vehicles in the arrival station at the scheduled arrival time of the at least one use applicant is equal to or less than a second determination value" and "allocate two or more of the plurality of shared vehicles in the departure station to the at least one use applicant and one or more users traveling with the at least one use applicant; generate the reservation information based on the allocation; and transmit the reservation information to the at least one use applicant.”  As a preliminary matter, Examiner notes that what a claim is “directed to” has particular meaning within the 101 analysis, indicating the results of Steps 2A, Prong Two and 2B of said analysis.  This argument asserts what a claim is “directed to” without sufficient supporting evidence, reasoning, and analysis to reach this conclusion.  Further, examiner disagrees (see below).  
Regarding the merits of this argument, Examiner first notes that the “execute…” and “allocate…” limitations, in slightly adjusted form, were presented and analyzed in the previous version of Claim 9.  Now, as then, these two limitations are found to recite abstract ideas in the form of certain methods of organizing human activity and mental processes.  An abstract idea cannot integrate itself into a practical application, something which must be accomplished by additional elements or the combination thereof.  As such, these limitations represent part of the overall abstract concept that must be overcome rather than additional elements which may be used to integrate a claim into a practical application.  Regarding the newly presented limitations of “generate the reservation information based on the allocation” and “transmit the reservation information to the at least one use applicant,” Examiner finds that these limitations likewise recite abstract ideas and thus do not constitute additional elements capable of integrating the claim into a practical application.  See updated 101 rejections below for more information.  Particularly regarding the above-discussed newly presented limitations and their recitation of abstract ideas, additionally see Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018) and Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).  
Applicant next argues that “Further, the claim as a whole integrates the method of organizing human activity and mental processes into a practical application” in that “[s]pecifically, the additional elements recite a specific improvement over prior art systems by allowing the allocation of resources between system users to improve the performance of the shared vehicle management system and, using a managing server, notifying the system users of the allocated resources.”  Examiner disagrees.  As was explained in the interview of 5/26/2022, adjusting the allocation of resources among a plurality of business locations is a purely abstract business-related concern (e.g., increasing reservations, thereby increasing profits) rather than a technological one, and the performance of the recited abstract steps particularly via computer components (e.g., the recited management server and user terminal) does not make this otherwise.  To be clear, while the steps embodying this purported improvement remain abstract, the recited computer components themselves are not abstract and must be considered as additional elements in Steps 2A, Prong Two and 2B; however, as was also explained in the interview of 5/26/2022, the function of these additional elements in the context of the claims amounts to merely using a computer as a tool to perform an abstract idea, which does not integrate the claims into a practical application (see at least MPEP 2106.05(f)).  Additionally, the notifying of system users of the results of their reservation requests is additionally a purely abstract, business-related concern.  Similar to adjusting the allocation of reservable resources discussed above, generally performing this notification via computer components does not constitute an improvement to said components under MPEP 2106.05(a).  
Applicant next cites to various paragraphs of the specification as support for “determining whether there is an unevenness in the number of shared vehicles between stations and proposing divisional ride to a use applicant,” “[i]f a plurality of shared vehicles are determined to be available to a group (e.g., a use applicant and those traveling with the use applicant), the shared vehicles are allocated to the group,” “and “a reservation confirmation is sent the group.”  Following this, Applicant concludes that “[u]nder the 2019 PEG, this is a practical application of the abstract idea of vehicle rental and/or ride sharing.”  As no evidence, reasoning, or analysis is provided explaining why Applicant believes these particular steps result in a practical application, this argument amounts to a conclusory statement and an improper argument.  Likewise, Applicant references no support for this conclusion in the 2019 PEG, and as such the reference thereto amounts to an unearned and unpersuasive assertion of authority.  Further, Examiner disagrees for the reasons discussed above.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Before addressing Applicant’s arguments on their merits, Examiner notes that Applicant’s paragraph summarizing and citing support for the functionality of the present application is not entirely correct.  Particularly, the statement that “[i]n other words, a shared vehicle in the departure station can be moved to the arrival station by using an accompanying person (e.g., reservation confirmation person) of the use applicant” does not comport with the specific definition of “reservation confirmation person” set forth in the specification (particularly Paragraph 0055).  As was explained in the interview of 5/26/2022, the tying of a reservation confirmation person to the “divisional vehicle allocation process” (e.g., of Claim 9) is not supported by the specification, as a reservation confirmation person is only ever disclosed in relation to a “ride-sharing vehicle allocation process” (a separate and distinct process).  See at least Paragraph 0035.  Examiner further notes that, while these concepts were conflated in the claims proposed for the Interview of 5/26/2022, at present they are solely conflated in Applicant’s Remarks (thus no 112(a) new matter rejection is presently given, as was discussed in the Interview of 5/26/2022).  
Applicant first provides a partial summary of the Nissan reference, arguing that “Nissan does not describe a divisional vehicle allocation process being executed as described in Claim 9 ‘in a case where…’” going on to list the claimed triggering conditions for the divisional vehicle allocation process as set forth in Claim 9.  This argument ignores that Nissan alone was not cited as disclosing the divisional vehicle allocation process being executed in the event of the recited triggering conditions being met.  Rather, both previously and presently, this limitation is cited by a combination of references.  Various subsequent conclusory statements that particular references “alone or in combination” do not disclose a particular limitation are similarly flawed, as the analyses preceding them only consider one reference in isolation rather than how the references may be used to modify one another to reach the claimed limitation (as described in both previous and present 103 rejections).  As such, this is a spurious argument in the form of a piecemeal analysis of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Applicant next argues that the Chinomi reference fails to teach “a system that executes a vehicle reservation when there is at least one return space available at a destination station.”  To support this argument, Applicant asserts that the citations of Chinomi “indicates the determination of the number of return spaces, not the number of vehicles at the station.  In stark contrast, the claim is directed to determining the remaining number of shared vehicles at a destination (arrival) station, not the number of available parking spaces.”  Examiner disagrees, noting that Applicant’s argument ignores the clarifying explanation set forth both previously and presently with the cited paragraphs of Chinomi:  “system only executes a vehicle reservation when there is at least one return space available at the destination station, thus the number of vehicles at said station are at least one less than the maximum capacity of the station.”  A reference need not use the same language to describe the same concept, and the cited disclosure of Chinomi does properly disclose “a system that executes a vehicle reservation when there is at least one return space available at a destination station.”  Further, whether or not the Chinomi reference is attempting to address a different problem (Examiner opines that, despite Applicant’s assertion to the contrary, this is not the case as the functionality of the cited passages of Chinomi are clearly related the distribution of vehicles among disparate locations), the references are nonetheless combinable as asserted in the 103 rejections (as being analogous art directed to the same field of endeavor).  See MPEP 2141.01(a) for more information.
Applicant next attacks the DeLuca reference, arguing that “Deluca describes a user being allowed to reserve multiple vehicles, regardless of the remaining number of shared vehicles at each station” and “DeLuca also does not describe a divisional vehicle allocation process being executed based on the number of shared vehicles in a departure station and an arrival station in the manner claimed.”  This again compares a single reference against the entirety of a limitation for which a combination of references was cited, and is therefore a spurious argument in the form of a piecemeal analysis of references.  Essentially, Applicant argues that the DeLuca reference fails to teach elements for which it was never cited.  Therefore, Applicant’s arguments are irrelevant.
Lastly, Applicant makes several arguments related to the supplied rationales to combine the disparate references, all of which boil down to an asserted lack of teaching, suggestion, or motivation to combine the references in the manner described in the previous and present 103 rejections.  However, a teaching, suggestion, or motivation is only one of the possible rationales to combine references described in KSR, and Examiner never relies upon that rationale to combine the cited references.  Rather, Examiner relies upon the rationale of applying a known technique to a known device, method, or product ready for improvement to yield predictable results, also articulated by the Court in KSR.  Examiner’s provided explanation of this rationale meets the requirements set forth in KSR.  As such, Applicant’s assertion of a lack of teaching, suggestion, or motivation to combine (even if correct, which Examiner does not concede) is irrelevant, as “teaching, suggestion, or motivation” is not the only acceptable rationale to combine references and it is not the rationale relied upon by Examiner.  
Applicant relatedly asserts that one of ordinary skill in the art would not have been “motivated” (again, not the rationale relied upon by Examiner) to modify DeLuca in the manner described in the 103 rejections without resorting to hindsight based upon Applicant’s disclosure, but provides no supporting explanation or reasoning as to why this is the case.  As such, this amounts to a conclusory statement and an improper argument.  Further, Examiner disagrees.  For example, other cited references use the number of remaining vehicles in departure and arrival stations as a triggering condition for moving forward with the reservation of a vehicle.  DeLuca is merely used to modify the type of vehicle reservation such that it is a divisional vehicle reservation (renting multiple vehicles to a single party, where said party has multiple possible drivers).  Examiner finds nothing about that simple modification that would require impermissible hindsight, nor does Applicant articulate any such reasoning.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a reservation processing unit configured to…” of Claim 9; and 
“a station information acquiring unit configured to…” of Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, these terms are interpreted in light of Paragraph 0042.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contain the following verbiage:  “in the divisional vehicle allocation process, the reservation processing unit is configured to:  allocate two or more of the plurality of shared vehicles in the departure station to the at least one use applicant and one or more users traveling with the at least one use applicant.”  In this language, the term “the plurality of shared vehicles in the departure station” lacks antecedent basis, as no plurality of vehicles specifically existing in the departure station is previously disclosed in the claim strings (instead, the preamble of Claim 9 disclose “a plurality of shared vehicles located in a plurality of stations” and the body of Claim 9 discloses “acquire a remaining number of the shared vehicles in the departure station and the arrival station at a freely-selected time”).  Examiner further notes that the portion of Claim 9 preceding the offending language does not guarantee that there are a plurality of vehicles in the departure station, the drafting instead encompassing embodiments where the number of vehicles in the departure station is one or zero.  In light of the specification, this language will be interpreted as “in the divisional vehicle allocation process, the reservation processing unit allocates two or more of the plurality of shared vehicles in the departure station to the at least one use applicant in a case where the number of the driving approvers is plural” for the purposes of this examination.  Claims 12-20 are rejected due to their dependence upon Claim 9.
Claim 9 contains the following language:  “wherein the number of driving approvers represents a number of users traveling with the at least one use applicant approved to drive the one or more of the plurality of shared vehicles.”  In this language, the term “the one or more of the plurality of shared vehicles” lacks antecedent basis.  For the purposes of this examination, this language will be interpreted as “wherein the number of driving approvers represents a number of users traveling with the at least one use applicant approved to drive one or more of the plurality of shared vehicles.”  Claims 12-20 are rejected due to their dependence upon Claim 9.
Claim 9 contains the following language:  “generate reservation information based on the use application information.”  In this language, it is unclear, as drafted, whether the term “reservation information” is intended to relate back to the previously defined reservation information or whether this language is intended to indicate a new form of reservation information.  In light of the specification, this language will be interpreted as “generate the reservation information based on the use application information” for the purposes of this examination.  See additional 112(b) indefiniteness rejection below for additional interpretation of this language.  Claims 12-20 are rejected due to their dependence upon Claim 9.
Claim 9 contains the following limitations, both expressly performed by the reservation processing unit:  “generate reservation information based on the use application information” and “generate the reservation information based on the allocation.”  Normally, canons of construction would require these steps to be interpreted as performing different actions (ie: the generation of two separate and distinct instances of reservation information), but such an interpretation is not supported by the specification.  As such, these limitations appear to be the same step performed based on two different sets of variables.  It is unclear, as drafted, how a singular reservation information may be generated in two steps using two different sets of variables.  Further, it is indefinite to which of these sets of variables subsequent instances of “the reservation information” are intended to relate back.  In light of the specification, and particularly because the divisional vehicle allocation process is performed based on the use application information (and as such, reservation information generated based on the allocation is also in part based upon the use application information), Claim 9 will be interpreted as incorporating the limitation of “generate the reservation information based on the allocation,” while the limitation of “generate reservation information based on the use application information” is interpreted as redundant.  Claims 12-20 are rejected due to their dependence upon Claim 9.
	Claim 14 discloses the execution of a ride-sharing vehicle allocation process, in which the at least one use applicant is assigned to share a ride with a reservation confirmation person (whose reservation has already been confirmed), “in a case where the remaining number of the shared vehicles in the departure station at the scheduled departure time of the at least one use applicant is equal to or less than a third determination value.”  The triggering condition for this ride-sharing vehicle allocation process is not mutually exclusive with the divisional vehicle allocation process of Claim 9 (upon which Claim 14 depends).  It is unclear, as drafted, how the at least one use applicant can simultaneously travel from the departure station to the arrival station in the vehicle allocated to the reservation confirmation person (in the ride-sharing vehicle allocation process) and one of the at least two shared vehicles allocated to the at least one use applicant (in the divisional vehicle allocation process).  For the purposes of this examination, the ride-sharing vehicle allocation process of Claim 14 will be interpreted as only occurring in situations where the divisional vehicle allocation process of Claim 9 does not, though Examiner notes that Applicant’s specification does not appear to support this interpretation.  Claims 15-20 are rejected due to their dependence upon Claim 14.
	In Claim 14, the term “the reservation confirmation person” lacks antecedent basis.  For the purposes of this examination, the first instance of this term will be interpreted as “a reservation confirmation person.”  Claims 15-20 are rejected due to their dependence upon Claim 14.
	In Claim 16, the term “the use applicant” lacks antecedent basis.  For the purposes of this examination, “the use applicant” will be interpreted as “the at least one use applicant.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 9, the limitations of the at least one user terminal configured to:
display an input screen to the at least one use applicant; accept an input operation from the at least one user via the input screen; generate use application information in response to the input operation; transmit the use application information, wherein the use application information includes information about a departure station, an arrival station, a scheduled departure time, a scheduled arrival time, and a number of driving approvers, wherein the number of driving approvers represents a number of users traveling with the at least one use applicant approved to drive the one or more of the plurality of shared vehicles; receive reservation information; display the reservation information to the at least one use applicant; the managing server includes a reservation processing unit configured to: receive the use application information; generate reservation information based on the use application information; acquire a remaining number of the shared vehicles in the departure station and the arrival station at a freely-selected time; execute a divisional vehicle allocation process in a case where the number of driving approvers is plural, the remaining number of the shared vehicles in the departure station at the scheduled departure time of the at least one use applicant is equal to or more than a first determination value, and the remaining number of the shared vehicles in the arrival station at the scheduled arrival time of the at least one use applicant is equal to or less than a second determination value; allocate two or more of the plurality of shared vehicles in the departure station to the at least one use applicant and one or more users traveling with the at least one use applicant; generate the reservation information based on the allocation; and transmit the reservation information to the at least one use applicant, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  These limitations fall at least within the subcategory of commercial or legal interactions and/or managing personal behavior or interactions between people.  
Additionally, the limitations of generate reservation information based on the use application information/the allocation; acquire a remaining number of the shared vehicles in the departure station and the arrival station at a freely-selected time; execute a divisional vehicle allocation process in a case where the number of driving approvers is plural, the remaining number of the shared vehicles in the departure station at the scheduled departure time of the at least one use applicant is equal to or more than a first determination value, and the remaining number of the shared vehicles in the arrival station at the scheduled arrival time of the at least one use applicant is equal to or less than a second determination value; in the divisional vehicle allocation process, the reservation processing unit is configured to:  allocate two or more of the plurality of shared vehicles in the departure station to the at least one use applicant and one or more users traveling with the at least one use applicant, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  These limitations include determinations in the form of observations, evaluations, and/or judgments.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a shared vehicle management system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users; at least one user terminal associated with at least one use applicant; a managing server connected to the at least one user terminal via a network; a reservation processing unit configured to perform various limitations; and a station information acquiring unit configured to acquire a remaining number of the shared vehicles in the departure station and the arrival station at a freely-selected time.  A shared vehicle management system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users, at least one user terminal associated with at least one use applicant, a managing server connected to the at least one user terminal via a network, and a reservation processing unit, each performing various limitations, amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A station information acquiring unit configured to acquire a remaining number of the shared vehicles in the departure station and the arrival station at a freely-selected time amounts to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and insignificant extra-solution activity.  Further, the limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional in the form of sending/receiving data over a network (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claims 12-20, describing various additional limitations to the system of Claim 9, amount to substantially the same unintegrated abstract idea as Claim 9 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 12 discloses wherein the use application information further includes divisional approval information for approving a divisional ride (merely narrowing the field of use), and in the divisional vehicle allocation process, the reservation processing unit allocates the plurality of shared vehicles in the departure station to the at least one use applicant in a case where the number of the driving approvers is plural and the divisional approval information is present (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 13 discloses wherein the managing server is configured to give an incentive to the at least one use applicant who takes a divisional ride (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 14 discloses wherein the reservation processing unit executes a ride-sharing vehicle allocation process in a case where the remaining number of the shared vehicles in the departure station at the scheduled departure time of the at least one use applicant is equal to or less than a third determination value (an abstract idea in the form of a certain method of organizing human activity and a mental process), and in the ride-sharing vehicle allocation process, the reservation processing unit determines the reservation confirmation person with whom the at least one use applicant should share a ride based on the use application information, the reservation confirmation person being a person whose reservation has already been confirmed (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.  
Claims 15-18 disclose the use application information containing additional data (merely narrowing the field of use), and the ride-sharing vehicle allocation process extracting a group of potential users with whom the at least one use applicant may share a ride based on various determinations involving the use application information (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claims into a practical application.
Claim 19 discloses the use application information containing approval information for approving ride-sharing (merely narrowing the field of use), the reservation processing unit executes the ride-sharing vehicle allocation process in a case where the ride-sharing approval information of the at least one use applicant is present (an abstract idea in the form of a certain method of organizing human activity and mental process), and selects the reservation confirmation person with whom the at least one use applicant should share the ride from reservation confirmation persons whose ride-sharing approval information indicates approval of the ride-sharing (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 20 discloses wherein the managing server is configured to give incentives to the at least one use applicant and the reservation confirmation person whose ride-sharing has been confirmed (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co., Ltd. (JP 2018081575, a translated copy of which was provided in the IDS dated 12/17/2020) (hereafter, “Nissan”) in view of Sakata et al (PGPub 20180216947) (hereafter, “Sakata”), Krivacic et al (PGPub 20140249742) (hereafter, “Krivacic”), Chinomi (PGPub 20160240083) (hereafter, “Chinomi”), and DeLuca et al (PGPub 20190213513) (hereafter, “DeLuca”).
Regarding Claim 9, Nissan discloses:
A shared vehicle managing system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users (¶ 0006, 0010-0011; method for managing a plurality of vehicles used by a plurality of users through rental requests for travel from an origin to a destination; said vehicles may be shared between multiple users);
at least one user terminal associated with at least one use applicant (¶ 0013-0016, 0025; user terminals owned by a plurlaity of users and used to communicate with the car sharing system; each user can apply for use of a shared vehicle by the user terminal);
the at least one user terminal configured to:  display an input screen to the at least one use applicant (¶ 0013-0016, 0025, 0031; user terminals owned by a plurlaity of users and used to communicate with the car sharing system; each user can apply for use of a shared vehicle by the user terminal; user can confimr the available vehicle and the parking position of the available vehicle by confirming the list on the display screen of the user terminal);
accept an input operation from the at least one user via the input screen (¶ 0013-0016, 0025, 0031; user terminals owned by a plurlaity of users and used to communicate with the car sharing system; each user can apply for use of a shared vehicle by the user terminal; user can confimr the available vehicle and the parking position of the available vehicle by confirming the list on the display screen of the user terminal); and 
generate use application information in response to the input operation (¶ 0013-0016, 0025; user terminals owned by a plurlaity of users and used to communicate with the car sharing system; each user can apply for use of a shared vehicle by the user terminal).
Nissan additionally discloses transmit the use application information, wherein the use application information includes information about a departure station, an arrival station, a scheduled departure time, and a scheduled arrival time, wherein users are approved to drive one or more of the plurality of shared vehicles (¶ 0019, 0025-0026; the control device receives an application for use of the vehicle from the user terminal; usage reservation information includes departure station information, arrival station information, estimated departure time, estimated arrival time, and the like; users of the car sharing system are registered).  Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose wherein the use application information also includes a number of driving approvers, wherein the number of driving approvers represents a number of users traveling with the at least one use applicant (¶ 0014, 0017, 0023-0024, 0029-0030, 0060, 0075; passenger device may provide a notification indicating the estimated number of passengers; reservations may require more than one vehicle, necessarily requiring more than one driver).  
	Nissan additionally discloses:
the at least one user terminal configured to:  receive reservation information (¶ 0063, 0066, 0068; Fig. 5; the reservation management unit uses the communication device to notify the reservation user that the reservation has been completed; the user is notified of the information regarding the shared vehicle);
display the reservation information to the at least one use applicant (¶ 0018, 0030-0031, 0063, 0066, 0068; Fig. 5; the communication device communicates with user terminals via the internet; the reservation management unit uses the communication device to notify the reservation user that the reservation has been completed; the user is notified of the information regarding the shared vehicle; information is displayed on the display screen of the user terminal);
a managing server connected to the at least one user terminal via a network (¶ 0013, 0016; Fig. 1; user terminals can communicate with the management server of the car sharing system via the internet); and 
the managing server includes a reservation processing unit configured to:  receive the use application information (¶ 0013-0016, 0025, 0068; user terminals owned by a plurlaity of users and used to communicate with the car sharing system; each user can apply for use of a shared vehicle by the user terminal; user terminal communicates with the communication device provided in the management server via the internet; the usage request of the shared vehicle is received from the user).  
Nissan does not explicitly disclose but Sakata does disclose a station information acquiring unit configured to acquire a remaining number of the vehicles in the departure station and the arrival station at a freely-selected time (¶ 0161-0162, 0190; obtains the number of bicycles at each standby place; standby places include the departure and arrival standby places; estimates the distribution of bicycles for a certain time segment).  Nissan does not explicitly disclose but Krivacic does disclose said remaining number of vehicles may be acquired at a freely-selected time (¶ 0021, 0048, 0051, 0059, 0063; Fig. 1; determines number of available spaces based on occupancy and reservation schedule; since maximum spaces are also known, this also determines the number of vehicles).  Nissan additionally discloses wherein said vehicles are shared vehicles (¶ 0006, 0010-0011).
Nissan, Sakata, and Krivacic do not explicitly disclose but Chinomi does disclose the reservation processing unit executes a vehicle allocation process in a case where triggering conditions are met, said triggering conditions including where the remaining number of the shared vehicles in the arrival station at the scheduled arrival time of the at least one use applicant is equal to or less than a second determination value (Abstract; ¶ 0007, 0035, 0041-0043; system only executes a vehicle reservation when there is at least one return space available at the destination station, thus the number of vehicles at said station are at least one less than the maximum capacity of the station).  Nissan does not explicitly disclose but Sakata does disclose said triggering conditions also including where the remaining number of the shared vehicles in the departure station at the scheduled departure time of the at least one use applicant is equal to or more than a first determination value (¶ 0182; determines whether the number of bicycles at a particular standby place falls below a necessary number).  Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose wherein the vehicle allocation process is a divisional vehicle allocation process in a case where the number of driving approvers is plural (¶ 0030, 0060, 0075; Figs. 1-2; reservations may require more than one vehicle, necessarily requiring more than one driver).  
Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose in the divisional vehicle allocation process, the reservation processing unit is configured to:  allocate two or more of the plurality of shared vehicles to the at least one use applicant (¶ 0030, 0060, 0075; Figs. 1-2; reservations may require more than one vehicle, necessarily requiring more than one driver).  Nissan additionally discloses wherein the vehicles allocated are in the departure station (¶ 0006, 0010, 0019, 0023, 0031, 0062-0063, 0068; the vehicle can be selected and used; confirms and stores a reservation request; manages shared vehicles).  
Nissan additionally discloses:
the reservation processing unit is configured to:  generate the reservation information based on the allocation (¶ 0030-0031, 0063, 0066, 0068; Fig. 5; the reservation management unit uses the communication device to notify the reservation user that the reservation has been completed; the user is notified of the information regarding the shared vehicle; confirmed reservation based in part on the selection of a shared vehicle); and
transmit the reservation information to the at least one use applicant (¶ 0063, 0066, 0068; Fig. 5; the reservation management unit uses the communication device to notify the reservation user that the reservation has been completed; the user is notified of the information regarding the shared vehicle).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the station and vehicle rental functionality of Sakata with the shared vehicle reservation system of Nissan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sakata are applicable to the base device (Nissan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the station and vehicle rental functionality of Krivacic with the shared vehicle reservation system of Nissan and Sakata because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Krivacic are applicable to the base device (Nissan and Sakata), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the station and vehicle reservation techniques of Chinomi with the shared vehicle reservation system of Nissan, Sakata, and Krivacic because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Chinomi are applicable to the base device (Nissan, Sakata, and Krivacic), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the divisional vehicle reservation techniques of DeLuca with the shared vehicle reservation system of Nissan, Sakata, Krivacic, and Chinomi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of DeLuca are applicable to the base device (Nissan, Sakata, Krivacic, and Chinomi), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 12, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 9.  Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose wherein the use application information further includes divisional approval information for approving a divisional ride (¶ 0030; passenger device may specify a number of vehicles for a ride, implicitly approving a divisional ride).  
Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose in the divisional vehicle allocation process, the reservation processing unit allocates the plurality of shared vehicles to the at least one use applicant in a case where the number of driving approvers is plural and the divisional approval information is present (¶ 0030, 0060, 0075; Figs. 1-2; reservations may require more than one vehicle, necessarily requiring more than one driver; passenger device may specify a number of vehicles for a ride, implicitly approving a divisional ride).  Nissan additionally discloses wherein the vehicles allocated are in the departure station (¶ 0006, 0010, 0019, 0023, 0031, 0062-0063, 0068; the vehicle can be selected and used; confirms and stores a reservation request; manages shared vehicles).  
The motivation to combine remains the same as for Claim 9.
Regarding Claim 13, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 9.  Nissan additionally discloses wherein the managing server is configured to give an incentive to the at least one use applicant who takes a type of ride (¶ 0078; under certain conditions, a reduction in the system usage fee may be proposed).  Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose said type of ride being a divisional ride (¶ 0030, 0060, 0075; reservations may require more than one vehicle).  The motivation to combine remains the same as for Claim 9.
Regarding Claim 14, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 9.  Nissan additionally discloses wherein the reservation processing unit executes a ride-sharing vehicle allocation process in a case where a triggering condition is met (¶ 0040, 0047, 0049-0050; carpool determination unit determines whether or not the shared vehicle can be carpooled according to the state of the departure and return stations; system acquires information regarding the demand for the shared vehicle at the departure station).  Nissan does not explicitly disclose but Sakata does disclose wherein said triggering condition is a case where the remaining number of vehicles in the departure station at the scheduled departure time of the at least one use applicant is equal to or less than a third determination value (¶ 0182; determines whether the number of bicycles at a particular standby place falls below a necessary number).  
Nissan additionally discloses in the ride-sharing vehicle allocation process, the reservation processing unit determines the reservation confirmation person with whom the at least one use applicant should share a ride based on the use application information, the reservation confirmation person being a person whose reservation has already been confirmed (¶ 0029, 0040-0041, 0043-0044, 0052, 0062-0063, 0078; determines whether or not there is another user who desires carpooling and whose conditions are suitable when compared with those of the first user; when reservations are allowable, stores the confirmed usage reservation information in the database and notifies users of the approved reservation; carpooling determination unit accepts a carpooling reservation without first determining whether or not carpooling is possible, then the carpooling determination unit makes this determination).  
The motivation to combine remains the same as for Claim 9.
Regarding Claim 15, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 14.  Nissan additionally discloses:
wherein the use application information includes a tolerable departure period including a tolerable variation from the scheduled departure time (¶ 0025-0026; usage request includes an estimated departure time; the time may be within a displayed time zone for the designated station); and 
in the ride-sharing vehicle allocation process, the reservation processing unit extracts a first group and selects the reservation confirmation person with whom the at least one use applicant should share the ride from the first group, the first group being a group of reservation confirmation persons whose departure station is the same as the departure station of the at least one use applicant and whose tolerable departure period overlaps with the tolerable departure period of the at least one use applicant (¶ 0041, 0044; when the start times of use belong to the same time zone, the carpool determination unit determines that the conditions for carpooling are satisfied).  
Regarding Claim 19, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 14.  Nissan additionally discloses:
wherein the use application information includes ride-sharing approval information for approving ride-sharing (¶ 0025-0026, 0028, 0065; the usage reservation information includes carpooling information indicating whether or not a person other than the user may board the same shared vehicle and move from the departure place to the destination or a portion thereof);
the reservation processing unit executes the ride-sharing vehicle allocation process in a case where the ride-sharing approval information of the at least one use applicant is present (¶ 0041; when there is a desire for carpooling, the system determines whether or not there is a user who has a desire for carpooling other than the user who applied for the use reservation); and 
selects the reservation confirmation person with whom the at least one use applicant should share the ride from reservation confirmation persons whose ride-sharing approval information indicates approval of the ride-sharing (¶ 0041, 0062-0063).
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan in view of Sakata, Krivacic, Chinomi, DeLuca, and Casio Computer Co., Ltd. (JP 2018081575, a translated copy of which was provided in the IDS dated 12/17/2020) (hereafter, “Casio”).  
Regarding Claim 16, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 15.  Nissan additionally discloses wherein the use application information includes a tolerable arrival period including a tolerable variation from the scheduled arrival time (¶ 0025-0026; usage request includes an estimated arrival time; the time may be within a displayed time zone for the designated station).
Nissan additionally discloses in the ride-sharing vehicle allocation process, the reservation processing unit extracts a second group from the first group and selects the reservation confirmation person with whom the at least one use applicant should share the ride from the second group, the second group being a group of the reservation confirmation persons whose arrival station is the same as the arrival station of the at least one use applicant (¶ 0041, 0044; when the departure stations are the same and the arrival stations are the same, the carpool determination unit determines that the conditions for carpooling are satisfied).  Nissan, Sakata, and Krivacic do not explicitly disclose but Casio does disclose a group selected whose tolerable arrival period overlaps with the tolerable arrival period of the use application (¶ 0031, 0033-0034, 0036, 0038-0039, 0048; Figs. 5-7 and 9; when no matches are initially found, various criteria including driving direction are relaxed and another matching search conducted; temporal and distance deviations are within the allowable range).   
The rationale to combine the references of Nissan, Sakata, Krivacic, Chinomi, and DeLuca remains the same as for Claim 9.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle carpooling functionality of Casio with the shared vehicle reservation system of Nissan, Sakata, Krivacic, Chinomi, and DeLuca because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Casio are applicable to the base device (Nissan, Sakata, Krivacic, Chinomi, and DeLuca), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 17, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 15.  Nissan additionally discloses wherein the use application information includes a tolerable arrival period including a tolerable variation from the scheduled arrival time (¶ 0025-0026; usage request includes an estimated arrival time; the time may be within a displayed time zone for the designated station).  
Nissan, Sakata, and Krivacic do not explicitly disclose but Casio does disclose in the ride-sharing vehicle allocation process, the reservation processing unit extracts a third group from the first group and selects the reservation confirmation person with whom the at least one use applicant should share the ride from the third group, the third group being a group of the reservation confirmation persons whose arrival station is different from the arrival station of the at least one use applicant and who can drop by the arrival station of the at least one use applicant in the tolerable arrival period of the at least one use applicant and arrive at the arrival station of the reservation confirmation persons in the tolerable arrival period of the reservation confirmation persons (¶ 0031, 0033-0034, 0036, 0038-0039, 0048; Figs. 5-7 and 9; when no matches are initially found, various criteria including driving direction are relaxed and another matching search conducted; destinations of users A and B are different, resulting in a detour to drop off user B before continuing to user A's destination; temporal and distance deviations are within the allowable range).  
The motivation to combine remains the same as for Claim 16. 
Regarding Claim 18, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 14.  Nissan additionally discloses wherein the use application information includes a tolerable departure period including a tolerable variation from the scheduled departure time and a tolerable arrival period including a tolerable variation from the scheduled arrival time (¶ 0025-0026; usage request includes an estimated departure time and an arrival time; the times may be within a displayed time zones for the designated station).  
	Nissan, Sakata, and Krivacic do not explicitly disclose but Casio does disclose in the ride-sharing vehicle allocation process, the reservation processing unit selects the reservation confirmation person with whom the at least one use applicant should share the ride from a group including reservation confirmation persons whose departure station is different from the departure station of the at least one use applicant, whose arrival station is different from the arrival station of the at least one use applicant, who can drop by the departure station of the at least one use applicant in the tolerable departure period of the at least one use applicant, who can drop by the arrival station of the at least one use applicant in the tolerable arrival period of the at least one use applicant, and who can arrive at the arrival station of the reservation confirmation persons in the tolerable arrival period of the reservation confirmation persons (¶ 0031, 0033-0034, 0036, 0038-0039, 0045, 0048; Figs. 5-7, 9, and 12; desired boarding times and places are close to each other; when no matches are initially found, various criteria including boarding place and driving direction are relaxed and another matching search conducted; temporal and distance deviations of the traveling routes affected by carpooling are within the preset allowable range; passenger A departs from the boarding place and makes a detour to pick up user B; destinations of users A and B are different, resulting in a detour to drop off user B before continuing to user A's destination; temporal and distance deviations are within the allowable range).  
The motivation to combine remains the same as for Claim 16. 
Regarding Claim 20, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claim 14.  Nissan additionally discloses wherein the managing server is configured to give incentives to the at least one use applicant and the reservation confirmation person whose ride-sharing has been confirmed (¶ 0038-0040; optimum travel routes for each carpooling user are compared and a ratio of increase in distance and time due to carpooling is calculated; system determines a reduction in fare based thereon).  The motivation to combine remains the same as for Claim 16. 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170091890 – “Operator Management Device, Operator Management System, and Operator Management Method,” Hirose et al, disclosing a rideshare system which considers vehicle availability and distribution factors
PGPub 20180211541 – “Prepositioning Empty Vehicles based on Predicted Future Demand,” Rakah et al, disclosing a rideshare system with carpool matching functionality



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628